Order filed March 8, 2022




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00728-CV
                                  ____________

                       CHARLES A. WATSON, Appellant

                                        V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees

                                       and

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                         Appellants

                                        V.

                       CHARLES A. WATSON, Appellee


                     On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-28746-C

                                    ORDER

      Appellant has filed an unopposed motion to extend time to file his brief. The
motion is granted. In accordance with our order of February 24, 2022, setting a
briefing schedule:
         • Watson’s brief as appellant is due March 25, 2022;
         • Attorneys’ brief as appellees and Attorneys’ brief as appellants
           is due April 25, 2022;
         • Watson’s reply brief as appellant, if any, and Watson’s brief as
           appellee is due May 16, 2022; and
         • Attorneys’ reply brief as appellants, if any, is due June 6, 2022.


                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.